Citation Nr: 1712834	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating bilateral hearing loss for the period from November 2010 to June 2015, and for a rating in excess of 30 percent thereafter.

2.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July to August 1960 and from February to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic ear infections has been raised by the record in statements dated July 2012 and September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period from November 2010 to June 16, 2015, the Veteran's bilateral hearing acuity was manifested by no greater than Level I and Level VI hearing loss under VA regulations.

2.  During the period from June 17, 2015 to the present, the Veteran's bilateral hearing acuity was manifested by no greater than Level V and Level VII hearing loss under VA regulations.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to June 17, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss since June 17, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  When only one ear is service connected, the nonservice-connected ear is given Level I hearing loss.  38 C.F.R. § 4.86(b) (2016). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c) (2016).

Facts and Discussion - Hearing Loss

The Veteran's bilateral hearing loss is currently rated as noncompensable from November 8, 2010 to June 16, 2015 and it is rated at 30 percent therafter. 

The Veteran received three VA audiology examinations during the appeal period.  The first examination occurred in June 2011.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hearing acuity was documented as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
30
50
65
48
98
LEFT
70
55
80
80
71
90

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level I hearing loss, the left ear corresponded with Level III hearing loss.  These levels correspond with a noncompensable evaluation.  Even though the left ear hearing loss qualified as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, resulting in a designation of Level VI hearing loss of the left ear, the Veteran's percentage evaluation still resulted in a noncompensable rating. 

The Veteran was afforded another VA audiology examination in December 2011.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  The results were unchanged from the June 2011 results. 

The Veteran was afforded a third VA audiology examination in June 2015.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination.  His hearing acuity was documented as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
55
65
75
63
94
LEFT
75
70
95
90
83
92

Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level II hearing loss, the left ear corresponded with Level III hearing loss.  These levels correspond with a noncompensable evaluation.  However, the hearing loss in both ears qualified as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, resulting in a designation of Level VII hearing loss of the left ear and a Level V hearing loss in the right ear.  Considering a Level V hearing loss in the right ear and a Level VII hearing loss in the left ear, the Veteran did not meet the criteria for a rating in excess of 30 percent now assigned.  


ORDER

An initial compensable rating for bilateral hearing loss for the period prior to June 17, 2015 is denied.

A rating in excess of 30 percent for bilateral hearing loss since June 17, 2015 is denied. 


REMAND

The Veteran asserts that he was diagnosed with atrial fibrillation prior to his discharge from the National Guard.  See September 2013 Veteran statement.  The criteria for service connection for injuries and diseases incurred during National Guard and/or Reserve service may differ from the criteria applicable to an official period of active duty. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, the presumption of soundness does not apply if an entrance examination was not performed contemporaneous to a period of ACDUTRA or INACDUTRA, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).  In the context of periods of ACDUTRA or INACDUTRA, "the term 'aggravated' . . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease." The presumption of aggravation does not apply in the case of a claimant without "veteran" status, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan, 24 Vet. App. at 174-75.

The Veteran has asserted that he was diagnosed with atrial fibrillation during a drill weekend.  See September 2013 Veteran statement.  The claims file does not contain a record of the Veteran's pertinent periods of ACDUTRA or INACDUTRA. It does not appear as if appropriate efforts were made to obtain these records.  On remand, the AOJ is directed to undertake all appropriate development to determine the Veteran's dates of ACDUTRA or INACDUTRA during the year 1993.  The AOJ is further directed to confirm that all of the Veteran's military treatment records have been obtained from all appropriate periods of duty, to include records associated with: the Air Force Reserve, the Navy Reserve, and the Tennessee Air National Guard.  See May 2011 Veteran statement.  All efforts to obtain these records should be documented in the claims file and the provisions of 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Undertake all appropriate efforts to determine the Veteran's dates of ACDUTRA or INACDUTRA during the year 1993.  All efforts to obtain this information should be documented in the claims file and the provisions of 38 C.F.R. § 3.159(e) must be followed.

3.  Undertake all appropriate efforts to obtain any missing military treatment records from all appropriate periods of duty, to include records associated with: the Air Force Reserve, the Navy Reserve, and the Tennessee Air National Guard.  All efforts to obtain these records should be documented in the claims file and the provisions of 38 C.F.R. § 3.159(e) must be followed.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


